                                                   ELECTRONICALLY FILED
                                                   COURT OF COMMON PLEAS
Case: 3:19-cv-00131-WHR Doc #: 2 Filed: 04/30/19   Page:  1 of March
                                                   Wednesday,  2 PAGEID
                                                                     27, 2019 #: 10 AM
                                                                              8:38:43
                                                   CASE NUMBER: 2019 CV 01319 Docket ID: 33247208
                                                   MIKE FOLEY
                                                   CLERK OF COURTS MONTGOMERY COUNTY OHIO
Case: 3:19-cv-00131-WHR Doc #: 2 Filed: 04/30/19 Page: 2 of 2 PAGEID #: 11
